Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/29/2021.  Presently claims 1-11 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 01/29/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Regarding the Applicant argument with respect to the Examiner notice on page 5 of the final rejection dated 08/03/2020, the Examiner notice is just to show how the claim limitation of “the curved unit” could be read under broadest reasonable interpretation; however this Examiner notice does not have any effected on the rejection over Tzan (AU778830B2) in view of Maria (EP1468756B1).

In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant argued that “Nothing suggests the movements necessary for curving, and the focus of Tzan is the interaction of its automated loader and unloader mechanisms working with the automated former ring which can be set for different sized metal pieces. Tzan does not disclose curving a metal piece and does not explain how its fully automated device could be completely re-designed to incorporate a curving device as a curving device is not contemplated in Tzan”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, this argument is not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the prior art of Tzan (AU778830B2) is related to automated bending machine (abstract), the prior art of Tzan is concerned about achieving variable degrees of curvature for the parts been processed’ (page 2 paragraph 15-page 3 line 3);
 
The prior art of Maria (EP1468756B1) is related to automated bending machine (paragraphs 0001 and 0049);
The prior art of Maria is concerned about achieving variable degrees of curvature for the parts been processed (paragraph 0061),
Therefore, both of the prior arts are Tzan (AU778830B2) and Maria (EP1468756B1) in same technical filed and aiming on the same object;
So, one having ordinary skill in art would be motivated to take the teaching of at least one curving unit operative on a work plane, wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod as disclosed by the prior art Maria to modify the prior arts of Tzan (AU778830B2) in order to obtain two bends 
Further, the Applicant argued that “The only motivation provided by the Examiner to combine the references is the Examiner's statement that the combination could be done within the routine skill in the art, and if it were done, it would yield predictable results. There is no motivation the cited art to make the combination”.
In response to this argument, this is incorrect;
The Examiner is clearly provide a motivation statement in page 7 of the last final rejection dated 03/08/2020; and as further clarify above.
Accordingly, this argument is not persuasive.

Applicant's teachings and specification cannot be used by the Examiner as a basis to combine these two dissimilar references. Despite the passage of almost 20 years since both Tzan and Pedrazzoli were invented, the Examiner has not identified a device as claimed in the prior art. Reliance on applicant's disclosure and hindsight to try to reconstruct the claimed invention in Tzan and Pedrazzoli is improper.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, In this case, the prior art of Tzan (AU778830B2) is related to automated bending machine (abstract), the prior art of Tzan is concerned about achieving variable degrees of curvature for the parts been processed’ (page 2 paragraph 15-page 3 line 3);
The prior art of Maria (EP1468756B1) is related to automated bending machine (paragraphs 0001 and 0049);
the prior art of Maria is concerned about achieving variable degrees of curvature for the parts been processed (paragraph 0061),
Therefore, both of the prior arts are Tzan (AU778830B2) and Maria (EP1468756B1) in same technical filed and aiming on the same object.
So, one having ordinary skill in art would be motivated to take the teaching of at least one curving unit operative on a work plane, wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod as disclosed by the prior art Maria to modify the prior arts of Tzan (AU778830B2) in order to obtain two bends with variable radius of curvature at the same time on the same element, thus increasing productivity (Maria: paragraph 0020); since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Accordingly, this argument is not persuasive.
Claim Objections
Claim 2 objected to because of the following informalities: 
Regarding claim 2, in line 2 the phrase “respective second vise means” must be changed to “a respective second vise means”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tzan (AU778830B2) in view of Maria (EP1468756B1).

Regarding claim 1, Tzan disclose a combined machine (fig.4A: (200)); for working a wire rod in order to obtain metal products with a curved shape (page 1 paragraphs 5-10), the combined machine comprising:

at least one mobile slider (fig.4A: (210)) supported and guided by said support bench (fig.4A: (330)) along an axis of movement, 
said combined machine having a first vise means (fig.4A: (350)) in the support bench (page 9 lines 1-10), 
wherein the at least one slider (fig.4A: (210)) also comprises, on the work plane, 
a bending unit (fig.4B: (220)), wherein the bending unit is provided with a central contrast pin (fig.4B: (250)) and a bending pin (fig.4B: (230)) rotatable peripherally to the contrast pin (page 7 paragraphs 5-page 8 paragraph 5) (page 2 paragraphs 5-10), 

and said first vise means (fig.4A: (350))  is movable in a direction orthogonal to the axis of movement (page8 paragraph 20-page 9 lines 1-10).

Tzan does not disclose:
at least one curving unit operative on a work plane,
 wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod, 
Maria teaches a machine (fig.1: (1)); comprising:
 a support bench (fig.1: (2)) (paragraphs 0026-0028), 
vise means (fig.1: (3))  in the support bench
two mobile sliders (fig.1: (4) and (5)) supported and guided by said support bench (fig.1 (2))) along an axis of movement (fig.1: (X)), 
each one of the sliders, having:

 	wherein the curving unit comprises at least a curving roll (fig.6: (15)) and a contrast roll (fig.6: (12)) for curving element (T), 
a bending unit (fig.14: (14)) (paragraphs 0034 and 0038 and figs 4-12).

The prior art of Tzan (AU778830B2) is related to automated bending machine (abstract), the prior art of Tzan is concerned about achieving variable degrees of curvature for the parts been processed’ (page 2 paragraph 15-page 3 line 3);
The prior art of Maria (EP1468756B1) is related to automated bending machine (paragraphs 0001 and 0049);
The prior art of Maria is concerned about achieving variable degrees of curvature for the parts been processed (paragraph 0061),
Therefore, both of the prior arts are Tzan (AU778830B2) and Maria (EP1468756B1) in same technical filed and aiming on the same object.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Tzan to include at least one curving unit operative on a work plane, wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod as taught by Maria ) in order to obtain two bends with variable radius of curvature at the same time on the same element, thus increasing productivity (Maria: paragraph 0020); since it has been held that the combining prior art elements according to known methods to yield 

Regarding claim 2, Tzan disclose at least one slider (fig.4A: (210)) comprises, coordinated with the work plane, respective second vise means (fig.4B: (270)) positionable orthogonally to the axis of movement (page 9 paragraph 10).

Regarding claim 3, Tzan disclose further comprising two of said sliders (fig.4A: (210)), a second vise means being present on each slider (figs.4A-4B: (270)) and located in a position connected to the first vise means (fig.4A: (350)) present on the support bench, said second vise means on said sliders being positionable orthogonally to the axis of movement (page 9 paragraph 10).  

Regarding claim 4, Tzan disclose wherein at least a part of said curving units and/or bending units is positionable retractable with respect to said work plane of the respective slider (page 8 paragraph 20- page 9 paragraph 10).

Regarding claim 5, Tzan disclose wherein said two sliders are mobile along an axis of movement in an independent and controlled manner with respect to each other (page 7 paragraphs 10-15).  

Regarding claim 6, Tzan disclose wherein one or more of said at least one slider, the bending unit, and the curving unit of the machine is operatively in 


Regarding claim 7, Tzan disclose wherein said at least one bending unit (figs.  4A and 4B: (220)) is positioned aligned to the axis of movement.  

Regarding claim 8, Maria teaches wherein said at least one bending unit is positioned misaligned to the axis of movement (paragraphs 0050-0054, 0057; figs.4-12: the location of the bending roller (15) can be changed by the bending arm (13)).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have similar position of the bending unit in the Tzan/Maria combination.

Regarding claim 10, Tzan disclose wherein said a second vise means work as abutment means to prevent unwanted deformations in said wire rod (page 18 paragraph 20; figs.4B-4C: the element (vise) (270) having two clamping jaws (273)” corresponding to abutment)).

Regarding claim 11, Tzan in view of Maria disclose a combined machine of claim 1 (see the rejection of claim 1 above);
Maria teaches feeding the wire rod (fig.1: (T), so that said wire rod is made available on at least one of said sliders (fig.1: (4)); which are mobile along said support bench (fig.1: (2)) (paragraphs 0026-0028), 
curving said wire rod on at least one of said sliders bending said wire rod (fig.5) ; and  

Therefore it would have been obvious to one of ordinary skill in the art that the Tzan/Maria combination would use a similar method for using the curving unit within the combined machine.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tzan (AU778830B2) in view of Maria (EP1468756B1) as applied to claim 1 above, and further in view of Lipari (US6167740B1).

Regarding claim 9, Maria teaches the curving unit (fig.2: (11)) and the bending unit (fig.14: (14));
Therefore, the modification of Tzan in view of Maria disclose the curving unit and the bending unit;
Tzan in view of Maria does not teaches wherein at least one slider provides a single drive means for driving both the functioning of said at least one curving unit and of said bending unit.

Lipari teaches a machine for bending metal rods (col.1 lines 6-14), comprising:
a bending assembly (fig.5: (104)) having two bending units (fig.8: (116));
a single drive means for driving both bending units (col.9 lines 41-47);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Tzan in view of Maria to Lipari, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Therefore, the modification of Tzan in view of Maria and Lipari teaches the limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725